Exhibit 99.1 For Immediate Release MAGUIRE PROPERTIES REPORTS FOURTH QUARTER 2007 FINANCIAL RESULTS LOS ANGELES, February5, 2008 – Maguire Properties, Inc. (NYSE: MPG), a Southern California focused real estate investment trust, today reported results for the quarter ended December31,2007. Significant Fourth Quarter and Recent Events § During the fourth quarter, we paid down $10.0 million on our City Plaza mortgage loan.As of December31,2007, approximately 86% of our outstanding debt is fixed (or swapped to a fixed rate) at a weighted average interest rate of approximately 5.6% on an interest-only basis with a weighted average remaining term of approximately eight years. § We leased 3.1million square feet on a proforma basis in our total portfolio during 2007 (2.5million square feet on an effective proforma basis) which includes leasing 165,000 square feet at the EOP properties from January1st to April23,2007 prior to their acquisition.Leasing during 2007 in our effective portfolio was 2.3million square feet including our pro rata share of joint venture properties.That was the highest amount in our history.During the fourth quarter, we completed new leases and renewals totaling approximately 605,000square feet (including our pro rata share of joint venture properties).This included a new lease and the renewal of an existing lease with St. Paul Fire and Marine Insurance Company at City Tower totaling approximately 73,000 square feet.Additionally, new leases were completed with Bryan Cave at 3161Michelson totaling approximately 48,000 square feet and Analytic Investors at Gas Company Tower totaling approximately 25,000 square feet.The renewal of an existing lease was also completed with Citicorp NA at 2600 Michelson totaling approximately 27,000 square feet while Chadbourne & Parke renewed and expanded their lease at TwoCalifornia Plaza to approximately 26,000 square feet. § Subsequent to year end, we leased 91,000 square feet, including approximately 55,000 square feet to Product Partners at Lantana and approximately 17,000 square feet to Leo A. Daly Company at 550 South Hope.We have approximately 472,000 square feet in active lease negotiations. § During the fourth quarter, we commenced construction of an 189,000 square foot office property at 207Goode in Glendale, California.In January 2008, we completed the development of the Washington Mutual Irvine Campus in Irvine, California and the Mission City Corporate Center in San Diego, California.Our Lantana development project located in Santa Monica, California remains on schedule. § As of December 31, 2007, we had cash on hand of $414.1million, including $239.2million in restricted cash.Restricted cash includes approximately $142million of leasing and capital expenditures reserves, of which approximately $91million are related to the Equity Office Portfolio properties, as well as approximately $18 million of debt service reserves, all of which are related to the Equity Office Portfolio properties. Fourth Quarter 2007 Financial Results § Net loss available to common stockholders for the quarter ended December31,2007 was $44.5million, or $0.95 per share, compared to net loss available to common stockholders of $8.8million, or $0.19 per share, for the quarter ended December31,2006. § Our share of Funds from Operations (FFO) available to common stockholders for the quarter ended December31,2007 was $6.7million, or $0.14 per diluted share, compared to our share of FFO available to common stockholders of $28.5million, or $0.60 per diluted share, for the quarter ended December31,2006. § FFO before loss from early extinguishment of debt for the quarter ended December31,2007 was $7.5million, or $0.16 per diluted share.For the prior year fourth quarter, FFO before loss from early extinguishment of debt was $30.9million, or $0.65 per diluted share. § Our share of FFO for the year ended December 31, 2007 was $19.2 million, or $0.41 per diluted share, compared to $91.9 million, or $1.96 per diluted share, for the year ended December 31, 2006.FFO before loss from extinguishment of debt for the year ended December 31, 2007 was $46.5 million, or $0.99 per diluted share, compared to $101.8 million for the year ended December 31, 2006, or $2.17 per diluted share. § Our guidance for fourth quarter 2007 FFO assumed a receipt of a lease termination fee of approximately $15 million, or $0.27 per share, versus the tenant’s total lease obligation to maturity in four years of $19.7 million.Discussions with the tenant regarding this lease termination fee were not concluded in the fourth quarter as expected.We continue to be in discussions with this tenant, whose space is partially vacant, regarding either a termination or other lease resolution. § For new leases completed during the quarter, cash rent growth was 34.6%, compared to cash rents on those spaces immediately prior to their expiration, and GAAP rent growth was 39.2% compared to prior GAAP rents.Within the Los Angeles Central Business District, the cash rent growth was 32.4% and the GAAP rent growth was 54.7%.Within Orange County, the cash rent growth was 46.8% and the GAAP rent growth was 51.0%. The weighted average number of common and common equivalent shares outstanding for the quarters ended December31,2007 and 2006 were 46,899,660 and 47,304,274, respectively.The weighted average number of common shares used to calculate both basic and diluted earnings per share for the quarters ended December31,2007 and 2006 were 46,870,622 and 46,572,219, respectively, due to our net loss position during those periods. As of December31,2007, our portfolio was comprised of whole or partial interests in approximately 35million square feet, consisting of 37 office and retail properties totaling approximately 21million net rentable square feet, one 350-room hotel with 266,000 square feet, and on- and off-site structured parking plus surface parking totaling approximately 14million square feet, which accommodates almost 47,000 vehicles.We have four projects under development that total approximately 629,000 square feet of office space and approximately 351,000 square feet of structured parking.We also own undeveloped land that we believe can support up to approximately 17million square feet of office, hotel, retail, residential and structured parking. Due to the ongoing strategic alternative review process in which we are engaged under the direction of a Special Committee of independent directors, we will not have a conference call to review these financial results and do not propose to provide guidance for 2008. About Maguire Properties, Inc. Maguire Properties, Inc. is the largest owner and operator of Class A office properties in the Los Angeles central business district and is primarily focused on owning and operating high-quality office properties in the Southern California market.Maguire Properties, Inc. is a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.For more information on Maguire Properties, visit our website at www.maguireproperties.com. Business Risks This press release contains forward-looking statements based on current expectations, forecasts and assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially.These risks and uncertainties include: risks associated with our consideration of strategic alternatives; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with the potential failure to manage effectively the Company’s growth and expansion into new markets, to identify properties to acquire, to complete acquisitions or to integrate acquisitions successfully; risks and uncertainties affecting property development and construction; risks associated with downturns in the national and local economies, increases in interest rates, and volatility in the securities markets; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our Company’s potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with the Company’s dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our Annual Report on Form 10-K/A filed with the Securities and Exchange Commission on April9,2007.The Company does not update forward-looking statements and disclaims any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. CONTACT: Maguire Properties, Inc. Peggy Moretti Senior Vice President, Investor and Public Relations (213) 613-4558 MAGUIRE PROPERTIES, INC. CONSOLIDATED BALANCE SHEETS (unaudited and in thousands, except share data) December 31, 2007 December 31, 2006 ASSETS Investments in real estate $ 5,439,044 $ 3,374,671 Less: accumulated depreciation (476,337 ) (357,422 ) Net investments in real estate 4,962,707 3,017,249 Cash and cash equivalents 174,847 101,123 Restricted cash 239,245 99,150 Rents and other receivables, net 30,422 19,766 Deferred rents 49,292 39,262 Due from affiliates 1,740 8,217 Deferred leasing costs and value of in-place leases, net 192,269 146,522 Deferred loan costs, net 38,725 23,808 Acquired above market leases, net 28,058 21,848 Other assets 14,148 10,406 Investment in unconsolidated joint ventures 18,325 24,378 Total assets $ 5,749,778 $ 3,511,729 LIABILITIES, MINORITY INTERESTS AND STOCKHOLDERS' EQUITY Mortgage and other secured loans $ 5,003,341 $ 2,794,349 Accounts payable and other liabilities 202,509 153,046 Dividends and distributions payable 24,888 24,934 Capital leases payable 5,232 5,996 Acquired below market leases, net 155,824 72,821 Total liabilities 5,391,794 3,051,146 Minority interests 14,670 28,671 Stockholders' equity: Preferred stock, $0.01 par value, 50,000,000 shares authorized; 7.625% Series A Cumulative Redeemable Preferred Stock, $25.00 liquidation preference, 10,000,000 shares issued and outstanding 100 100 Common stock, $0.01 par value, 100,000,000 shares authorized; 47,185,636 and 46,985,241 shares issued and outstanding at December 31, 2007 and 2006, respectively 472 470 Additional paid-in capital 691,518 680,980 Accumulated deficit and dividends (331,735 ) (257,124 ) Accumulated other comprehensive (loss) income, net (17,041 ) 7,486 Total stockholders' equity 343,314 431,912 Total liabilities, minority interests and stockholders' equity $ 5,749,778 $ 3,511,729 MAGUIRE PROPERTIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited and in thousands, except share and per share data) For the Three Months Ended December 31, For the Year Ended December 31, 2007 2006 2007 2006 Revenue: Rental $ 96,115 $ 58,043 $ 340,601 $ 240,496 Tenant reimbursements 29,161 22,535 105,317 84,985 Hotel operations 7,260 6,939 27,214 27,054 Parking 13,965 9,901 48,889 39,326 Management, leasing and development services 2,510 1,926 9,096 7,943 Interest and other 6,421 21,815 16,918 31,598 Total revenue 155,432 121,159 548,035 431,402 Expenses: Rental property operating and maintenance 35,434 22,881 124,113 84,651 Hotel operating and maintenance 4,548 4,634 17,146 17,324 Real estate taxes 14,653 8,111 49,555 31,736 Parking 5,565 3,219 16,476 12,236 General and administrative 9,789 13,754 37,677 36,909 Other expense 2,050 122 5,177 649 Depreciation and amortization 56,856 36,835 201,173 129,774 Interest 71,708 30,803 233,890 121,927 Loss from early extinguishment of debt 886 2,861 21,662 11,440 Total expenses 201,489 123,220 706,869 446,646 Loss from continuing operations before equity in net loss of unconsolidated joint ventures, gain on sale of real estate and minority interests (46,057 ) (2,061 ) (158,834 ) (15,244 ) Equity in net loss of unconsolidated joint ventures (426 ) (787 ) (2,149 ) (3,746 ) Gain on sale of real estate – – – 108,469 Minority interests allocated to continuing operations 6,935 1,037 24,421 (10,523 ) (Loss) income from continuing operations (39,548 ) (1,811 ) (136,562 ) 78,956 Discontinued Operations: Loss from discontinued operations before gain on sale of real estate and minority interests (171 ) (2,539 ) (15,045 ) (10,007 ) Gain on sale of real estate – – 195,387 – Minority interests allocated to discontinued operations 23 346 (24,461 ) 1,377 (Loss) income from discontinued operations (148 ) (2,193 ) 155,881 (8,630 ) Net (loss) income (39,696 ) (4,004 ) 19,319 70,326 Preferred stock dividends (4,766 ) (4,766 ) (19,064 ) (19,064 ) Net (loss) income available to common stockholders $ (44,462 ) $ (8,770 ) $ 255 $ 51,262 Basic income (loss) per common share: (Loss) income from continuing operations available to common stockholders $ (0.95 ) $ (0.14 ) $ (3.32 ) $ 1.29 (Loss) income from discontinued operations - (0.05 ) 3.33 (0.18 ) Net (loss) income available to common stockholders $ (0.95 ) $ (0.19 ) $ 0.01 $ 1.11 Weighted average number of common shares outstanding 46,870,622 46,572,219 46,750,597 46,257,573 Diluted income (loss) per common share: (Loss) income from continuing operations available to common stockholders $ (0.95 ) $ (0.14 ) $ (3.32 ) $ 1.27 (Loss) income from discontinued operations - (0.05 ) 3.33 (0.18 ) Net (loss) income available to common stockholders $ (0.95 ) $ (0.19 ) $ 0.01 $ 1.09 Weighted average number of common and common equivalent shares outstanding 46,870,622 46,572,219 46,833,002 46,931,433 MAGUIRE PROPERTIES, INC. FUNDS FROM OPERATIONS (unaudited and in thousands, except share and per share data) For the Three Months Ended December 31, For the Year Ended December 31, 2007 2006 2007 2006 Reconciliation of net (loss) income to funds from operations: Net (loss) income available to common stockholders $ (44,462 ) $ (8,770 ) $ 255 $ 51,262 Add:Depreciation and amortization of real estate assets 56,733 40,578 207,577 144,350 Depreciation and amortization of real estate assets - unconsolidated joint ventures (a) 2,451 2,519 9,764 10,464 Minority interests (6,958 ) (1,383 ) 40 9,146 Deduct: Gain on sale of real estate – – 195,387 108,469 Funds from operations available to common stockholders and unit holders (FFO) (b) $ 7,764 $ 32,944 $ 22,249 $ 106,753 Company share of FFO (c) $ 6,715 $ 28,459 $ 19,226 $ 91,916 FFO per share - basic $ 0.14 $ 0.61 $ 0.41 $ 1.99 FFO per share - diluted $ 0.14 $ 0.60 $ 0.41 $ 1.96 Weighted average number of common shares outstanding - basic 46,870,622 46,572,219 46,750,597 46,257,573 Weighted average number of common and common equivalent shares outstanding - diluted 46,899,660 47,304,274 46,833,002 46,931,433 Reconciliation of FFO to FFO before loss from early extinguishment of debt: FFO available to common stockholders and unit holders (FFO) $ 7,764 $ 32,944 $ 22,249 $ 106,753 Add:Loss from early extinguishment of debt included in continuing operations 886 2,861 21,662 11,440 Loss from early extinguishment of debt included in discontinued operations – – 9,882 – FFO before loss from early extinguishment of debt (b) $ 8,650 $ 35,805 $ 53,793 $ 118,193 Company share of FFO before loss from early extinguishment of debt(c) $ 7,477 $ 30,931 $ 46,485 $ 101,773 FFO per share before loss from early extinguishment of debt - basic $ 0.16 $ 0.66 $ 0.99 $ 2.20 FFO per share before loss from early extinguishment of debt - diluted $ 0.16 $ 0.65 $ 0.99 $ 2.17 (a) Amount represents our 20% ownership interest in the Joint Venture. (b) FFO is a widely recognized measure of REIT performance. We calculate FFO as defined by the National Association of Real Estate Investment Trusts, or NAREIT.FFO represents net income (loss) (as computed in accordance with accounting principles generally accepted in the United States of America, or GAAP), excluding gains (or losses) from dispositions of property, extraordinary items, real estate-related depreciation and amortization (including capitalized leasing expenses, tenant allowances or improvements and excluding amortization of deferred financing costs) and after adjustments for unconsolidated partnerships and joint ventures. Management uses FFO as a supplemental performance measure because, in excluding real estate-related depreciation and amortization, gains (or losses) from property dispositions and extraordinary items, it provides a performance measure that, when compared year over year, captures trends in occupancy rates, rental rates and operating costs. We also believe that, as a widely recognized measure of the performance of REITs, FFO will be used by investors as a basis to compare our operating performance with that of other REITs. Management also uses FFO before losses from the early extinguishment of debt as a supplemental performance measure because these losses create significant earnings volatility which in turn results in less comparability between reporting periods and less predictability about future earnings potential. The losses represent costs to extinguish debt prior to the stated maturity and the write off of unamortized loan costs on the date of extinguishment. The decision to extinguish debt prior to its maturity generally results from (i) the assumption of debt in connection with property acquisitions that is priced or structured at less than desirable terms (for example, a floating interest rate instead of a fixed interest rate), (ii) short-term bridge financing obtained in connection with the acquisition of a property or portfolio of properties until such time as the company completes its long-term financing strategy, (iii) the early repayment of debt associated with properties disposed of, or (iv) the restructuring or replacement of corporate level financing to accommodate property acquisitions. Consequently, management views these losses as costs to complete the respective acquisition or disposition of properties. However, because FFO excludes depreciation and amortization and captures neither the changes in the value of our properties that result from use or market conditions nor the level of capital expenditures and leasing commissions necessary to maintain the operating performance of our properties, all of which have real economic effect and could materially impact our results from operations, the utility of FFO as a measure of our performance is limited. Other Equity REITs may not calculate FFO in accordance with the NAREIT definition and, accordingly, our FFO may not be comparable to such other Equity REITs' FFO.As a result, FFO should be considered only as a supplement to net income as a measure of our performance. FFO should not be used as a measure of our liquidity, nor is it indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions. FFO also should not be used as a supplement to or substitute for cash flow from operating activities (computed in accordance with GAAP). (c) Based on a weighted average interest in our operating partnership of approximately 86.4% for the quarters ended December 31, 2007 and 2006, and the year ended December 31, 2007, respectively, and 86.1% for the year ended December 31, 2006.
